 



Exhibit 10.1
Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
Effective January 1, 2006
As Amended and Restated September 15, 2006

 



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS

              Page  
ARTICLE 1   Definitions
    1  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    7  
 
       
2.1 Selection by Committee
    7  
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    7  
 
       
ARTICLE 3   Deferral Commitments/Company Contribution Amounts/Company
Restoration Matching Amounts/Restricted Stock Amounts /Vesting/Crediting/Taxes
    8  
 
       
3.1 Minimum Deferrals
    8  
3.2 Maximum Deferral
    8  
3.3 Election to Defer; Effect of Election Form
    9  
3.4 Withholding and Crediting of Annual Deferral Amounts
    10  
3.5 Company Contribution Amount
    11  
3.6 Company Restoration Matching Amount
    11  
3.7 Restricted Stock Amount
    11  
3.7 Crediting of Amounts after Benefit Distribution
    11  
3.9 Vesting
    12  
3.10 Crediting/Debiting of Account Balances
    13  
3.11 FICA and Other Taxes
    15  
 
       
ARTICLE 4 Scheduled Distribution; Unforeseeable Emergencies
    16  
 
       
4.1 Scheduled Distribution
    16  
4.2 Postponing Scheduled Distributions
    16  
4.3 Other Benefits Take Precedence Over Scheduled Distributions
    16  
4.4 Unforeseeable Emergencies
    17  
 
       
ARTICLE 5 Change In Control Benefit
    18  
 
       
5.1 Change in Control Benefit
    18  
5.2 Payment of Change in Control Benefit
    18  
 
       
ARTICLE 6 Retirement Benefit
    18  
 
       
6.1 Retirement Benefit
    18  
6.2 Payment of Retirement Benefit
    18  
 
       
ARTICLE 7 Termination Benefit
    19  
 
       
7.1 Termination Benefit
    19  
7.2 Payment of Termination Benefit
    19  

-i-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

              Page  
ARTICLE 8 Disability Benefit
    20  
 
       
8.1 Disability Benefit
    20  
8.2 Payment of Disability Benefit
    20  
 
       
ARTICLE 9 Death Benefit
    20  
 
       
9.1 Death Benefit
    20  
9.2 Payment of Death Benefit
    20  
 
       
ARTICLE 10 Beneficiary Designation
    20  
 
       
10.1 Beneficiary
    20  
10.2 Beneficiary Designation; Change; Spousal Consent
    21  
10.3 Acknowledgement
    21  
10.4 No Beneficiary Designation
    21  
10.5 Doubt as to Beneficiary
    21  
10.6 Discharge of Obligations
    21  
 
       
ARTICLE 11 Leave of Absence
    21  
 
       
11.1 Paid Leave of Absence
    21  
11.2 Unpaid Leave of Absence
    21  
11.3 Leaves Resulting in Separation from Service
    22  
 
       
ARTICLE 12 Termination of Plan, Amendment or Modification
    22  
 
       
12.1 Termination of Plan
    22  
12.2 Amendment
    23  
12.3 Plan Agreement
    23  
12.4 Effect of Payment
    23  
 
       
ARTICLE 13 Administration
    23  
 
       
13.1 Committee Duties
    23  
13.2 Administration Upon Change In Control
    24  
13.3 Agents
    24  
13.4 Binding Effect of Decisions
    24  
13.5 Indemnity of Committee
    24  
13.6 Employer Information
    24  
 
       
ARTICLE 14 Other Benefits and Agreements
    24  
 
       
14.1 Coordination with Other Benefits
    24  
 
       
ARTICLE 15 Claims Procedures
    25  

-ii-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

              Page  
15.1 Presentation of Claim
    25  
15.2 Notification of Decision
    25  
15.3 Review of a Denied Claim
    25  
15.4 Decision on Review
    26  
15.5 Legal Action
    26  
 
       
ARTICLE 16 Trust
    26  
 
       
16.1 Establishment of the Trust
    26  
16.2 Interrelationship of the Plan and the Trust
    26  
16.3 Distributions From the Trust
    26  
 
       
ARTICLE 17 Miscellaneous
    27  
 
       
17.1 Status of Plan
    27  
17.2 Unsecured General Creditor
    27  
17.3 Employer’s Liability
    27  
17.4 Nonassignability
    27  
17.5 Not a Contract of Employment
    27  
17.6 Furnishing Information
    27  
17.7 Terms
    28  
17.8 Captions
    28  
17.9 Governing Law
    28  
17.10 Notice
    28  
17.11 Successors
    28  
17.12 Spouse’s Interest
    28  
17.13 Validity
    28  
17.14 Incompetent
    28  
17.15 Court Order
    29  
17.16 Distribution in the Event of Income Inclusion Under 409A
    29  
17.17 Deduction Limitation on Benefit Payments
    29  
17.18 Insurance
    29  

-iii-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
NOVEN PHARMACEUTICALS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2006
Amended and Restated September 15, 2006
Purpose
     The purpose of this Plan is to provide specified benefits to Directors and
a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Noven Pharmaceuticals, Inc., a Delaware corporation, and its subsidiaries, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.
     The Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. This Plan was
adopted effective January 1, 2006 and has been amended and restated as of
August 1, 2006 to reflect certain changes necessitated by Treasury Regulations
promulgated pursuant to Code Section 409A. Consistent with the foregoing, and in
order to transition the Plan to the requirements of Code Section 409A and
related Treasury guidance and Regulations, the Committee has made available, or
will make available, to Participants certain transition relief described more
fully in Appendix A of this Plan, as permitted by Code Section 409A and related
Treasury guidance and Regulations.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the Company Contribution Account balance, (iii) the Company
Restoration Matching Account balance, and (iv) the Restricted Stock Account
balance. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.   1.2   “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Salary, Bonus, Director Fees and LTIP Amounts that a
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year.
In the event of a Participant’s Retirement, Disability, death or Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.   1.3   “Annual
Installment Method” shall be an annual installment payment over the number of
years selected by the Participant in accordance with this Plan, calculated as
follows: (i) for the first annual installment, the Participant’s vested Account
Balance shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the

-1-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

    Committee in its sole discretion, and (ii) for remaining annual
installments, the Participant’s vested Account Balance shall be calculated on
every anniversary of such calculation date, as applicable. Each annual
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due the Participant. By way of example, if the Participant
elects a ten (10) year Annual Installment Method for the Retirement Benefit, the
first payment shall be 1/10 of the vested Account Balance, calculated as
described in this definition. The following year, the payment shall be 1/9 of
the vested Account Balance, calculated as described in this definition. Shares
of Stock that shall be distributable from the Restricted Stock Account shall be
distributable in shares of actual Stock in the same manner previously described.
However, the Committee may, in its sole discretion, adjust the annual
installments in order to distribute whole shares of actual Stock.   1.4   “Base
Salary” shall mean the annual cash compensation relating to services performed
during any calendar year, excluding distributions from nonqualified deferred
compensation plans, bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards, director
fees and other fees, and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such allowances are included in
the Employee’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or nonqualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Employee.   1.5  
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.   1.6   “Beneficiary
Designation Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
designate one or more Beneficiaries.   1.7   “Benefit Distribution Date” shall
mean the date that triggers distribution of a Participant’s vested Account
Balance. A Participant’s Benefit Distribution Date shall be determined upon the
occurrence of any one of the following:

  (a)   If the Participant Retires, his or her Benefit Distribution Date shall
be

  (i)   the last day of the six-month period immediately following the date on
which the Participant Retires if the Participant is a Key Employee, and     (ii)
  for all other Participants, the date on which the Participant Retires;    
(iii)   provided, however, in the event the Participant changes his or her
Retirement Benefit election in accordance with Section 6.2(b), his or her
Benefit Distribution Date shall be postponed in accordance with Section 6.2(b);
or

  (b)   If the Participant experiences a Termination of Employment, his or her
Benefit Distribution Date shall be

-2-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (i)   the last day of the six-month period immediately following the date on
which the Participant experiences a Termination of Employment if the Participant
is a Key Employee, and     (ii)   for all other Participants, the date on which
the Participant experiences a Termination of Employment;     (iii)   provided,
however, in the event the Participant changes his or her Termination Benefit
election in accordance with Section 7.2(b), his or her Benefit Distribution Date
shall be postponed in accordance with Section 7.2(b); or

  (c)   The date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death, if the Participant
dies prior to the complete distribution of his or her vested Account Balance; or
    (d)   The date on which the Participant becomes Disabled; or     (e)   The
date on which the Company experiences a Change in Control, as determined by the
Committee in its sole discretion, if (i) the Participant has elected to receive
a Change in Control Benefit, as set forth in Section 5.1 below, and (ii) if a
Change in Control occurs prior to the Participant’s Termination of Employment,
Retirement, death or Disability.

1.8   “Board” shall mean the board of directors of the Company.   1.9   “Bonus”
shall mean any compensation, in addition to Base Salary and LTIP Amounts, earned
by a Participant for services rendered during a Plan Year, under any Employer’s
annual bonus and cash incentive plans, or other arrangement designated by the
Committee, as further specified on an Election Form.   1.10   “Change in
Control” shall mean any “change in control event” as defined in accordance with
Code Section 409A and related Treasury guidance and Regulations.   1.11  
“Change in Control Benefit” shall have the meaning set forth in Article 5.  
1.12   “Claimant” shall have the meaning set forth in Section 15.1.   1.13  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.   1.14   “Committee” shall mean the committee described in
Article 13.   1.15   “Company” shall mean Noven Pharmaceuticals, Inc., a
Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.   1.16   “Company Contribution Account” shall mean
(i) the sum of the Participant’s Company Contribution Amounts, plus (ii) amounts
credited or debited to the Participant’s Company Contribution Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Contribution Account.   1.17   “Company Contribution Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.5.  
1.18   “Company Restoration Matching Account” shall mean (i) the sum of all of a
Participant’s Company Restoration Matching Amounts, plus (ii) amounts credited
or debited to the Participant’s Company Restoration Matching Account in
accordance with this Plan, less (iii) all

-3-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

    distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to the Participant’s Company Restoration Matching Account.
  1.19   “Company Restoration Matching Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.6.   1.20   “Death
Benefit” shall mean the benefit set forth in Article 9.   1.21   “Deferral
Account” shall mean (i) the sum of all of a Participant’s Annual Deferral
Amounts, plus (ii) amounts credited or debited to the Participant’s Deferral
Account in accordance with this Plan, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.   1.22   “Director” shall mean any elected or appointed
member of the board of directors of any Employer.   1.23   “Director Fees” shall
mean the annual fees payable in cash that are earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.   1.24   “Disability” or “Disabled” shall mean that a
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident or health plan covering employees of the Participant’s Employer. For
purposes of this Plan, a Participant shall be deemed Disabled if determined to
be totally disabled by the Social Security Administration, or if determined to
be disabled in accordance with the applicable disability insurance program of
such Participant’s Employer, provided that the definition of “disability”
applied under such disability insurance program complies with the requirements
in the preceding sentence.   1.25   “Disability Benefit” shall mean the benefit
set forth in Article 8.   1.26   “Election Form” shall mean the form, which may
be in electronic format, established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to make an election
under the Plan.   1.27   “Employee” shall mean a person who is an employee of
any Employer.   1.28   “Employer(s)” shall mean the Company and/or any of its
subsidiaries (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.   1.29   “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.   1.30   “401(k) Plan” shall
mean, with respect to an Employer, a plan qualified under Code Section 401(a)
that contains a cash or deferral arrangement described in Code Section 401(k),
adopted by the Employer, as it may be amended from time to time, or any
successor thereto.

-4-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

1.31   “Key Employee” shall mean any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof) of an
Employer whose stock is publicly traded on an established securities market or
otherwise, as determined by the Committee based upon the 12-month period ending
on each December 31st (such 12-month period is referred to below as the
“identification period”). All Participants who are determined to be key
employees under Code Section 416(i) (without regard to paragraph (5) thereof)
during the identification period shall be treated as Key Employees for purposes
of the Plan during the 12-month period that begins on the first day of the 4th
month following the close of such identification period.   1.32   “LTIP Amounts”
shall mean any portion of the cash compensation attributable to a Plan Year that
is earned by a Participant as an Employee under any Employer’s long-term
incentive plan or any other long-term incentive arrangement designated by the
Committee.   1.33   “Participant” shall mean any Employee or Director (i) who is
selected to participate in the Plan, (ii) who submits an executed Plan
Agreement, Election Form and Beneficiary Designation Form, which are accepted by
the Committee, and (iii) whose Plan Agreement has not terminated.   1.34  
“Plan” shall mean the Noven Pharmaceuticals, Inc. Nonqualified Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.   1.35   “Plan Agreement”
shall mean a written agreement, as may be amended from time to time, which is
entered into by and between an Employer and a Participant. Each Plan Agreement
executed by a Participant and the Participant’s Employer shall provide for the
entire benefit to which such Participant is entitled under the Plan; should
there be more than one Plan Agreement, the Plan Agreement bearing the latest
date of acceptance by the Employer shall supersede all previous Plan Agreements
in their entirety and shall govern such entitlement. The terms of any Plan
Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant.   1.36   “Plan Year” shall mean a period beginning on January 1 of
each calendar year and continuing through December 31 of such calendar year.  
1.37   “Restricted Stock” shall mean rights to receive unvested shares of
restricted stock selected by the Committee in its sole discretion and awarded to
the Participant under any Noven Pharmaceuticals, Inc. stock incentive plan or
director compensation program.   1.38   “Restricted Stock Account” shall mean
the aggregate value, measured on any given date, of (i) the number of shares of
Restricted Stock deferred by a Participant as a result of all Restricted Stock
Amounts, plus (ii) the number of additional shares credited to a Participant’s
Restricted Stock Account as a result of the deemed reinvestment of dividends in
accordance with this Plan, less (iii) the number of shares of Restricted Stock
previously distributed to the Participant or his or her Beneficiary pursuant to
this Plan, subject in each case to any adjustments to the number of such shares
determined by the Committee with respect to the Noven Pharmaceuticals, Inc.
Stock Unit Fund pursuant to Section 3.10. This portion of the Participant’s
Account Balance shall only be distributable in actual shares of Stock.

-5-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

1.39   “Restricted Stock Amount” shall mean, with respect to a Participant for
any one Plan Year, the amount of Restricted Stock deferred in accordance with
Section 3.7 of this Plan, calculated using the closing price of Stock at the end
of the business day closest to the date such Restricted Stock would otherwise
vest (and/or all restrictions on such Restricted Stock would have lapsed), but
for the election to defer. In the event of a Participant’s Retirement,
Termination of Employment, Disability, or death prior to the end of a Plan Year,
such year’s Restricted Stock Amount shall be the actual amount withheld prior to
such event.   1.40   “Retirement”, “Retire(s)” or “Retired” shall mean, with
respect to an Employee, separation from service with all Employers for any
reason other than death or Disability, as determined in accordance with Code
Section 409A and related Treasury guidance and Regulations, on or after the
earlier of the attainment of (a) age sixty-five (65) or (b) age fifty-five
(55) with five (5) Years of Service; and shall mean with respect to a Director
who is not an Employee, separation from service as a Director with all
Employers. If a Participant is both an Employee and a Director, Retirement shall
not occur until he or she Retires as both an Employee and a Director.   1.41  
“Retirement Benefit” shall mean the benefit set forth in Article 6.   1.42  
“Scheduled Distribution” shall mean the distribution set forth in Section 4.1.  
1.43   “Stock” shall mean Noven Pharmaceuticals, Inc. common stock, $0.0001 par
value, or any other equity securities of the Company designated by the
Committee.   1.44   “Terminate the Plan”, “Termination of the Plan” shall mean a
determination by an Employer’s board of directors that (i) all of its
Participants shall no longer be eligible to participate in the Plan, (ii) no new
deferral elections for such Participants shall be permitted, and (iii) such
Participants shall no longer be eligible to receive company contributions under
this Plan.   1.45   “Termination Benefit” shall mean the benefit set forth in
Article 7.   1.46   “Termination of Employment” shall mean the separation from
service with all Employers, voluntarily or involuntarily, for any reason other
than Retirement, Disability or death, as determined in accordance with Code
Section 409A and related Treasury guidance and Regulations. If a Participant is
both an Employee and a Director, a Termination of Employment shall occur only
upon the termination of the last position held. A Participant will not have a
Termination of Employment unless the Participant is not employed by the Company,
a Subsidiary, or any other member of the Controlled Group of Corporations as
defined under Code Section 414(b) (dealing with controlled groups of
corporations) and Code Section 414(c), regardless of the reason for the
termination of employment.   1.47   “Trust” shall mean one or more trusts
established by the Company in accordance with Article 16.   1.48  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due
to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Committee.

-6-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

1.49   “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Committee shall make a determination as to
whether any partial year of employment shall be counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.   2.2   Enrollment and Eligibility
Requirements; Commencement of Participation.

  (a)   As a condition to participation, each Director or selected Employee who
is eligible to participate in the Plan effective as of the first day of a Plan
Year shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Committee
in its sole discretion. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.     (b)   A Director or selected Employee who first
becomes eligible to participate in this Plan after the first day of a Plan Year
must complete, execute and return to the Committee a Plan Agreement, an Election
Form, and a Beneficiary Designation Form within thirty (30) days after he or she
first becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee, in its sole discretion, in
order to participate for that Plan Year. In such event, such person’s
participation in this Plan shall not commence earlier than the date determined
by the Committee pursuant to Section 2.2(c) and such person shall not be
permitted to defer under this Plan any portion of his or her Base Salary, Bonus,
LTIP Amounts, Restricted Stock Amounts and/or Director Fees that are paid with
respect to services performed prior to his or her participation commencement
date, except to the extent permissible under Code Section 409A and related
Treasury guidance or Regulations.     (c)   Each Director or selected Employee
who is eligible to participate in the Plan shall commence participation in the
Plan on the date that the Committee determines, in its sole discretion, that the
Director or Employee has met all enrollment requirements set forth in this Plan
and required by the Committee, including returning all required documents to the
Committee within the specified time period. Notwithstanding the foregoing, the
Committee shall process such Participant’s deferral election as soon as
administratively practicable after such deferral election is submitted to and
accepted by the Committee.

-7-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (d)   If a Director or an Employee fails to meet all requirements contained in
this Section 2.2 within the period required, that Director or Employee shall not
be eligible to participate in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Restricted Stock Amounts/
Vesting/Crediting/Taxes

3.1   Minimum Deferrals.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees in the following minimum amounts for each deferral elected:

          Deferral   Minimum Amount
Base Salary, Bonus and/or LTIP Amounts
  $ 4,000 aggregate
Director Fees
  $ 4,000

      If the Committee determines, in its sole discretion, prior to the
beginning of a Plan Year that a Participant has made an election for less than
the stated minimum amounts, or if no election is made, the amount deferred shall
be zero. If the Committee determines, in its sole discretion, at any time after
the beginning of a Plan Year that a Participant has deferred less than the
stated minimum amounts for that Plan Year, any amount credited to the
Participant’s Account Balance as the Annual Deferral Amount for that Plan Year
shall be distributed to the Participant within sixty (60) days after the last
day of the Plan Year in which the Committee determination was made.     (b)  
Restricted Stock Amount. For each grant of Restricted Stock, a Participant may
elect to defer, as his or her Restricted Stock Amount, Restricted Stock in the
following minimum percentage:

          Deferral   Minimum Percentage
Restricted Stock
    0 %

      If no election is made, the percentage deferred shall be zero.     (c)  
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the minimum Annual Deferral
Amount shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.

3.2   Maximum Deferral.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees up to the following maximum percentages for each deferral
elected:

-8-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

          Deferral   Maximum Percentage
Base Salary
    75 %
Bonus
    100 %
LTIP Amounts
    100 %
Director Fees
    100 %

  (b)   Restricted Stock Amount. For each grant of Restricted Stock, a
Participant may elect to defer, as his or her Restricted Stock Amount,
Restricted Stock in the following maximum percentage:

          Deferral   Maximum Percentage
Restricted Stock
    100 %

  (c)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount shall be limited to the amount of compensation not yet earned by
the Participant as of the date the Participant submits a Plan Agreement and
Election Form to the Committee for acceptance, except to the extent permissible
under Code Section 409A and related Treasury guidance or Regulations. For
compensation that is earned based upon a specified performance period, the
Participant’s deferral election will apply to the portion of such compensation
that is equal to (i) the total amount of compensation for the performance
period, multiplied by (ii) a fraction, the numerator of which is the number of
days remaining in the service period after the Participant’s deferral election
is made, and the denominator of which is the total number of days in the
performance period.

3.3   Election to Defer; Effect of Election Form.

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.
    (b)   General Timing Rule for Deferral Elections in Subsequent Plan Years.
For each succeeding Plan Year, a Participant may elect to defer Base Salary,
Bonus, Director Fees and LTIP Amounts, and make such other elections as the
Committee deems necessary or desirable under the Plan by timely delivering a new
Election Form to the Committee, in accordance with its rules and procedures, no
later than (i) the December 31st preceding the Plan Year in which such
compensation is earned, or (ii) such other deadline established by the Committee
in accordance with the requirements of Code Section 409A and related Treasury
guidance or Regulations.         Any deferral election(s) made in accordance
with this Section 3.3(b) shall be irrevocable; provided, however, that if the
Committee requires Participants to make a deferral election

-9-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

      for “performance-based compensation” by the deadline(s) described above,
it may, in its sole discretion, and in accordance with Code Section 409A and
related Treasury guidance or Regulations, permit a Participant to subsequently
change his or her deferral election for such compensation by submitting an
Election Form to the Committee no later than the deadline established by the
Committee pursuant to Section 3.3(d) below.     (c)   Restricted Stock Deferral.
For an election to defer Restricted Stock to be valid, an Election Form must be
completed and signed by the Participant with respect to such Restricted Stock.
Such Election Form must be timely delivered to the Committee and accepted by the
Committee no later than (i) the end of the calendar year preceding the Plan Year
during which such Restricted Stock may be initially granted to the Participant
under the terms of the applicable Noven Pharmaceuticals, Inc. stock incentive
plan or director compensation program, or (ii) such other deadline established
by the Committee in accordance with the requirements of Code Section 409A and
related Treasury guidance or Regulations, including, without limitation, such
deadline as may be applicable under Section 3.3(d) or Section 3.3(e) below.    
(d)   Performance-Based Compensation. Notwithstanding the foregoing, the
Committee may, in its sole discretion, determine that an irrevocable deferral
election pertaining to “performance-based compensation” based on services
performed over a period of at least twelve (12) months, may be made by timely
delivering an Election Form to the Committee, in accordance with its rules and
procedures, no later than six (6) months before the end of the performance
service period. “Performance-based compensation” shall be compensation, the
payment or amount of which is contingent on pre-established organizational or
individual performance criteria, which satisfies the requirements of Code
Section 409A and related Treasury guidance or Regulations. In order to be
eligible to make a deferral election for performance-based compensation, a
Participant must perform services continuously from a date no later than the
date upon which the performance criteria for such compensation are established
through the date upon which the Participant makes a deferral election for such
compensation. In no event shall an election to defer performance-based
compensation be permitted after such compensation has become both substantially
certain to be paid and readily ascertainable.     (e)   Compensation Subject to
Risk of Forfeiture. With respect to compensation (i) to which a Participant has
a legally binding right to payment in a subsequent year, and (ii) that is
subject to a forfeiture condition requiring the Participant’s continued services
for a period of at least twelve (12) months from the date the Participant
obtains the legally binding right, the Committee may, in its sole discretion,
determine that an irrevocable deferral election for such compensation may be
made by timely delivering an Election Form to the Committee in accordance with
its rules and procedures, no later than the 30th day after the Participant
obtains the legally binding right to the compensation, provided that the
election is made at least twelve (12) months in advance of the earliest date at
which the forfeiture condition could lapse.

3.4   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, LTIP Amounts
and/or Director Fees portion of the Annual Deferral

-10-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

    Amount shall be withheld at the time the Bonus, LTIP Amounts or Director
Fees are or otherwise would be paid to the Participant, whether or not this
occurs during the Plan Year itself. Annual Deferral Amounts shall be credited to
a Participant’s Deferral Account at the time such amounts would otherwise have
been paid to the Participant.

3.5   Company Contribution Amount.

  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer. Such
amounts shall be credited on the date or dates prescribed by such agreements.  
  (b)   For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan, which amount shall be for that Participant
the Company Contribution Amount for that Plan Year. The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.

3.6   Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the
Committee, in its sole discretion, to make up for certain limits applicable to
the 401(k) Plan or other qualified plan for such Plan Year, as identified by the
Committee, or for such other purposes as determined by the Committee in its sole
discretion. The amount so credited to a Participant under this Plan for any Plan
Year (i) may be smaller or larger than the amount credited to any other
Participant, and (ii) may differ from the amount credited to such Participant in
the preceding Plan Year. The Participant’s Company Restoration Matching Amount,
if any, shall be credited on a date or dates to be determined by the Committee,
in its sole discretion.   3.7   Restricted Stock Amounts. Subject to any terms
and conditions imposed by the Committee, a Participant may elect to defer
Restricted Stock under the Plan, which amount shall be for that Participant the
Restricted Stock Amount for that Plan Year. The portion of any Restricted Stock
deferred shall, at the time the Restricted Stock would otherwise vest (and/or
all restrictions on such Restricted Stock would have lapsed) under the terms of
the applicable Noven Pharmaceuticals, Inc. stock incentive plan or director
compensation program, but for the election to defer, be reflected on the books
of the Company as an unfunded, unsecured promise to deliver to the Participant a
specific number of actual shares of Stock in the future.   3.8   Crediting of
Amounts after Benefit Distribution. Notwithstanding any provision in this Plan
to the contrary, should the complete distribution of a Participant’s vested
Account Balance occur prior to the date on which any portion of (i) the Annual
Deferral Amount that a Participant has elected to defer in accordance with
Section 3.3, (ii) the Company Contribution Amount, (iii) the Company Restoration
Matching Amount, or (iv) the Restricted Stock Amount, would otherwise be
credited to the Participant’s Account Balance, such amounts shall not be
credited to the Participant’s Account Balance, but shall be paid to the
Participant in a manner determined by the Committee, in its sole discretion.

-11-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

3.9   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account and Restricted Stock Account.     (b)   A Participant shall be vested in
his or her Company Contribution Account in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer. If
not addressed in such agreements, a Participant shall vest in his or her Company
Contribution Account in accordance with a vesting schedule declared by the
Committee in its sole discretion.     (c)   A Participant shall be vested in his
or her Company Restoration Matching Account only to the extent that the
Participant would be vested in such amounts under the provisions of the 401(k)
Plan, as determined by the Committee in its sole discretion.     (d)  
Notwithstanding anything to the contrary contained in this Section 3.9, in the
event of a Change in Control, or upon a Participant’s Retirement, death while
employed by an Employer, or Disability, a Participant’s Company Contribution
Account and Company Restoration Matching Account shall immediately become 100%
vested (if it is not already vested in accordance with the above vesting
schedules).     (e)   Notwithstanding subsection 3.9(d) above, the vesting
schedule for a Participant’s Company Contribution Account and Company
Restoration Matching Account shall not be accelerated upon a Change in Control
to the extent that the Committee determines that such acceleration would cause
the deduction limitations of Section 280G of the Code to become effective. In
the event that all of a Participant’s Company Contribution Account and/or
Company Restoration Matching Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee’s calculations with respect to the application of Section 280G. In
such case, the Committee must provide to the Participant within ninety (90) days
of such a request an opinion from a nationally recognized accounting firm
selected by the Participant (the “Accounting Firm”). The opinion shall state the
Accounting Firm’s opinion that any limitation in the vested percentage hereunder
is necessary to avoid the limits of Section 280G and contain supporting
calculations. The cost of such opinion shall be paid for by the Company.     (f)
  Section 3.9(e) shall not prevent the acceleration of the vesting schedule
applicable to a Participant’s Company Contribution Account and/or Company
Restoration Matching Account if such Participant is entitled to a “gross-up”
payment, to eliminate the effect of the Code section 4999 excise tax, pursuant
to his or her employment agreement or other agreement entered into between such
Participant and the Employer.

-12-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

3.10   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Measurement Funds. Subject to the restrictions found in Section 3.10(c)
below, the Participant may elect one or more of the measurement funds selected
by the Committee, in its sole discretion, which are based on certain mutual
funds (the “Measurement Funds”), for the purpose of crediting or debiting
additional amounts to his or her Account Balance. As necessary, the Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund.
Each such action will take effect as of the first day of the first calendar
quarter that begins at least thirty (30) days after the day on which the
Committee gives Participants advance written notice of such change.     (b)  
Election of Measurement Funds. Subject to the restrictions found in
Section 3.10(c) below, a Participant in connection with his or her initial
deferral election in accordance with Section 3.3(a) above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.10(a)
above) to be used as a guide for the Committee to determine the amounts to be
credited or debited to his or her Account Balance. If a Participant does not
elect any of the Measurement Funds described in the previous sentence, the
Participant’s Account Balance shall be credited or debited using the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion.
Subject to the restrictions found in Section 3.10(c) below, the Participant may
(but is not required to) elect, by submitting an Election Form to the Committee
that is accepted by the Committee, to add or delete one or more Measurement
Fund(s) to be used to determine the amounts to be credited or debited to his or
her Account Balance, or to change the portion of his or her Account Balance that
is tied to each previously or newly elected Measurement Fund. If an election is
made in accordance with the previous sentence, it shall apply as of the first
business day deemed reasonably practicable by the Committee, in its sole
discretion, and shall continue thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the
previous sentence. Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance tied to each previously or newly
elected Measurement Fund. In accordance with Section 3.10(f), no amounts from a
Participant’s Account balance are invested in the Measurement Fund selected by a
Participant, but merely used as a guide for the Committee to debit or credit
earnings for each Participant’s Account Balance.     (c)   Noven
Pharmaceuticals, Inc. Stock Unit Fund.

  (i)   A Participant’s Restricted Stock Account will be automatically and
irrevocably allocated to the Noven Pharmaceuticals, Inc. Stock Unit Fund
Measurement Fund. Participants may not select any other Measurement Fund to be
used to determine the amounts to be credited or debited to their Restricted
Stock Account. Furthermore, no other portion of the Participant’s Account
Balance can be either

-13-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

      initially allocated or re-allocated to the Noven Pharmaceuticals, Inc.
Stock Unit Fund. Amounts allocated to the Noven Pharmaceuticals, Inc. Stock Unit
Fund shall only be distributable in actual shares of Stock.     (ii)   Any stock
dividends, cash dividends or other non-cash dividends that would have been
payable on the Stock credited to a Participant’s Account Balance shall be
credited to the Participant’s Account Balance in the form of additional shares
of Stock and shall automatically and irrevocably be deemed to be re-invested in
the Noven Pharmaceuticals, Inc. Stock Unit Fund until such amounts are
distributed to the Participant. The number of shares credited to the Participant
for a particular stock dividend shall be equal to (a) the number of shares of
Stock credited to the Participant’s Account Balance as of the payment date for
such dividend in respect of each share of Stock, multiplied by (b) the number of
additional or fractional shares of Stock actually paid as a dividend in respect
of each share of Stock. The number of shares credited to the Participant for a
particular cash dividend or other non-cash dividend shall be equal to (a) the
number of shares of Stock credited to the Participant’s Account Balance as of
the payment date for such dividend in respect of each share of Stock, multiplied
by (b) the fair market value of the dividend, divided by (c) the “fair market
value” of the Stock on the payment date for such dividend.     (iii)   The
number of shares of Stock credited to the Participant’s Account Balance may be
adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of Participants’ rights with respect to the portion of his or her
Account Balance allocated to the Noven Pharmaceuticals, Inc. Stock Unit Fund in
the event of any reorganization, reclassification, stock split, or other unusual
corporate transaction or event which affects the value of the Stock, provided
that any such adjustment shall be made taking into account any crediting of
shares of Stock to the Participant under Section 3.10.     (iv)   For purposes
of this Section 3.10(c), the fair market value of the Stock shall be, in the
event the Stock is traded on a recognized securities exchange or quoted by the
National Association of Securities Dealers Automated Quotations on National
Market Issues, an amount equal to the closing price of the Stock on such
exchange or such quotation on the date set for valuation or, if no sales of
Stock were made on said exchange or so quoted on that date, the closing price of
the Stock on the next preceding day on which sales were made on such exchange or
quotations; or, if the Stock is not so traded or quoted, that value determined,
in its sole discretion, by the Committee in compliance with Section 409A.

  (d)   Proportionate Allocation. In making any election described in Section
3.10(b) above, the Participant shall specify on the Election Form, in increments
of one percent (1%), the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.     (e)   Crediting or
Debiting Method. The performance of each Measurement Fund (either positive or
negative) will be determined on a daily basis based on the manner in which

-14-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

      such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.     (f)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement Fund, the allocation of his
or her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.11   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with this Section 3.11.     (b)   Company Restoration
Matching Account and Company Contribution Account. When a Participant becomes
vested in a portion of his or her Company Restoration Matching Account and/or
Company Contribution Account, the Participant’s Employer(s) shall withhold from
that portion of the Participant’s Base Salary, Bonus and/or LTIP Amounts that is
not deferred, in a manner determined by the Employer(s), the Participant’s share
of FICA and other employment taxes on such Company Restoration Matching Amount
and/or Company Contribution Amount. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Restoration Matching Account or
Company Contribution Account, as applicable, in order to comply with this
Section 3.11.     (c)   Restricted Stock Amounts. For each Plan Year in which a
Restricted Stock Amount is being first withheld from an Employee Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary, Bonus, LTIP Amounts and/or Restricted Stock that are
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Restricted Stock Amount. If
necessary, the Committee may reduce the Restricted Stock Amount in order to
comply with this Section 3.11.     (d)   Distributions. The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the

-15-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

      trustee of the Trust, in connection with such payments, in amounts and in
a manner to be determined in the sole discretion of the Employer(s) and the
trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1   Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.10 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable, as determined by the Committee in its sole discretion. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”). The Plan Year designated by the Participant must be at
least two (2) Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates, unless
otherwise provided on an Election Form approved by the Committee in its sole
discretion. By way of example, if a Scheduled Distribution is elected for Annual
Deferral Amounts that are earned in the Plan Year commencing January 1, 2006,
the earliest Scheduled Distribution Date that may be designated by a Participant
would be January 1, 2009, and the Scheduled Distribution would become payable
during the sixty (60) day period commencing immediately after such Scheduled
Distribution Date.

4.2   Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a sixty (60) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:

  (a)   Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;  
  (b)   The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and     (c)   The election of
the new Scheduled Distribution Date shall have no effect until at least twelve
(12) months after the date on which the election is made.

4.3   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7,
8, or 9, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid

-16-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

    in accordance with Section 4.1, but shall be paid in accordance with the
other applicable Article. Notwithstanding the foregoing, the Committee shall
interpret this Section 4.3 in a manner that is consistent with Code Section 409A
and other applicable tax law, including but not limited to Treasury guidance and
Regulations issued after the effective date of this Plan.

4.4   Unforeseeable Emergencies.

  (a)   If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below.     (b)   The payout, if
any, from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account Balance, excluding the portion of the Account Balance attributable to
the Restricted Stock Account, calculated as of the close of business on or
around the date on which the amount becomes payable, as determined by the
Committee in its sole discretion, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.     (c)   If the Committee, in its sole
discretion, approves a Participant’s petition for payout from the Plan, the
Participant shall receive a payout from the Plan within sixty (60) days of the
date of such approval, and the Participant’s deferrals under the Plan shall be
terminated as of the date of such approval.     (d)   In addition, a
Participant’s deferral elections under this Plan shall be terminated to the
extent the Committee determines, in its sole discretion, that termination of
such Participant’s deferral elections is required pursuant to Treas. Reg.
§1.401(k)-1(d)(3) for the Participant to obtain a hardship distribution from an
Employer’s 401(k) Plan. If the Committee determines, in its sole discretion,
that a termination of the Participant’s deferrals is required in accordance with
the preceding sentence, the Participant’s deferrals shall be terminated as soon
as administratively practicable following the date on which such determination
is made.     (e)   Notwithstanding the foregoing, the Committee shall interpret
all provisions relating to a payout and/or termination of deferrals under this
Section 4.4 in a manner that is consistent with Code Section 409A and related
Treasury guidance and Regulations.

-17-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
ARTICLE 5
Change in Control Benefit

5.1   Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit upon the
occurrence of a Change in Control, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion, or (ii) to have his or her Account Balance remain in the Plan
upon the occurrence of a Change in Control and to have his or her Account
Balance remain subject to the terms and conditions of the Plan. If a Participant
does not make any election with respect to the payment of the Change in Control
Benefit, then such Participant’s Account Balance shall remain in the Plan upon a
Change in Control and shall be subject to the terms and conditions of the Plan.

5.2   Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be paid to the Participant in a lump sum no later than sixty
(60) days after the Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, the Committee shall interpret all provisions in this Plan relating to
a Change in Control Benefit in a manner that is consistent with Code
Section 409A and related Treasury guidance and Regulations.

ARTICLE 6
Retirement Benefit

6.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, as
determined by the Committee in its sole discretion.

6.2   Payment of Retirement Benefit.

  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
up to ten (10) years. If a Participant does not make any election with respect
to the payment of the Retirement Benefit, then such Participant shall be deemed
to have elected to receive the Retirement Benefit in a lump sum.     (b)   A
Participant may change the form of payment of the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

  (i)   The election to modify the Retirement Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and  
  (ii)   The first Retirement Benefit payment shall be delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
described in Section 1.7(a).

      For purposes of applying the requirements above, the right to receive the
Retirement Benefit in installment payments shall be treated as the entitlement
to a single payment.

-18-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

      The Committee shall interpret all provisions relating to changing the
Retirement Benefit election under this Section 6.2 in a manner that is
consistent with Code Section 409A and related Treasury guidance or Regulations.
        The Election Form most recently accepted by the Committee that has
become effective shall govern the payout of the Retirement Benefit.     (c)  
The lump sum payment shall be made, or installment payments shall commence, no
later than sixty (60) days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the Participant’s Benefit Distribution Date.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

7.2   Payment of Termination Benefit.

  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Termination Benefit in a lump sum or pursuant to an Annual Installment Method of
up to three (3) years. If a Participant does not make any election with respect
to the payment of the Termination Benefit, then such Participant shall be deemed
to have elected to receive the Termination Benefit in a lump sum.     (b)   A
Participant may change the form of payment of the Termination Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

  (i)   The election to modify the Termination Benefit shall have no effect
until at least twelve (12) months after the date on which the election is made;
and     (ii)   The first Termination Benefit payment is delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
described in Section 1.7(b) .

      For purposes of applying the requirements above, the right to receive the
Termination Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the Termination Benefit election under this Section 7.2 in a manner
that is consistent with Code Section 409A and related Treasury guidance or
Regulations.         The Election Form most recently accepted by the Committee
that has become effective shall govern the payout of the Termination Benefit.

-19-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (c)   Notwithstanding the foregoing, in the event a Participant’s vested
Account Balance at the time of his or her Benefit Distribution Date is less than
$100,000, the Participant’s entire vested Account Balance shall be paid to the
Participant in a lump sum.     (d)   The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
Participant’s Benefit Distribution Date. Remaining installments, if any, shall
be paid no later than sixty (60) days after each anniversary of the
Participant’s Benefit Distribution Date.

ARTICLE 8
Disability Benefit

8.1   Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.

8.2   Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

ARTICLE 9
Death Benefit

9.1   Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.

9.2   Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than sixty
(60) days after the Participant’s Benefit Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

-20-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

10.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

10.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

10.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

10.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

10.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, (i) the Participant shall continue to
be considered eligible for the benefits provided in Articles 4, 5, 6, 7, 8, or 9
in accordance with the provisions of those Articles, and (ii) the Annual
Deferral Amount shall continue to be withheld during such paid leave of absence
in accordance with Section 3.3.

11.2   Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
separation from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, such

-21-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

    Participant shall continue to be eligible for the benefits provided in
Articles 4, 5, 6, 7, 8, or 9 in accordance with the provisions of those
Articles. However, the Participant shall be excused from fulfilling his or her
Annual Deferral Amount commitment that would otherwise have been withheld during
the remainder of the Plan Year in which the unpaid leave of absence is taken.
During the unpaid leave of absence, the Participant shall not be allowed to make
any additional deferral elections. However, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.3 above.   11.3  
Leaves Resulting in Separation from Service. In the event that a Participant’s
leave of absence from his or her Employer constitutes a separation from service,
as determined by the Committee in accordance with Code Section 409A and related
Treasury guidance and Regulations, the Participant’s vested Account Balance
shall be distributed to the Participant in accordance with Article 6 or 7 of
this Plan, as applicable.

ARTICLE 12
Termination of Plan, Amendment or Modification

12.1   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to Terminate the
Plan. In the event of a Termination of the Plan, the Measurement Funds available
to Participants following the Termination of the Plan shall be comparable in
number and type to those Measurement Funds available to Participants in the Plan
Year preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, 7, 8 or 9 in accordance with the provisions of those Articles.
The Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations, during the thirty (30) days preceding or within twelve (12) months
following a Change in Control an Employer shall be permitted to (i) terminate
the Plan by action of its board of directors, and (ii) distribute the vested
Account Balances to Participants in a lump sum no later than twelve (12) months
after the Change in Control, provided that all other substantially similar
arrangements sponsored by such Employer are also terminated and all balances in
such arrangements are distributed within twelve (12) months of the termination
of such arrangements.

-22-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

12.2   Amendment.

  (a)   Any Employer may, at any time, amend or modify the Plan in whole or in
part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective.     (b)   Notwithstanding any
provision of the Plan to the contrary, in the event that the Company determines
that any provision of the Plan may cause amounts deferred under the Plan to
become immediately taxable to any Participant under Code Section 409A, and
related Treasury guidance or Regulations, the Company may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines
necessary or appropriate to preserve the intended tax treatment of the Plan
benefits provided by the Plan and/or (ii) take such other actions as the Company
determines necessary or appropriate to comply with the requirements of Code
Section 409A, and related Treasury guidance or Regulations.

12.3   Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

12.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 13
Administration

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Employee
Benefits Committee of the Company, as designated by the Compensation Committee
of the Board, or such other committee as the Board shall appoint. Members of the
Committee may be Participants under this Plan. The Committee shall also have the
discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan, and
(ii) decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of this Plan, as may arise in connection with
the Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

-23-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

13.2   Administration Upon Change In Control. Within one hundred and twenty
(120) days following a Change in Control, the individuals who comprised the
Committee immediately prior to the Change in Control (whether or not such
individuals are members of the Committee following the Change in Control) may,
by written consent of the majority of such individuals, appoint an independent
third party administrator (the “Administrator”) to perform any or all of the
Committee’s duties described in Section 13.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written consent of the majority of Participants with an Account Balance
in the Plan as of the date of such proposed termination.

13.3   Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

13.4   Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

13.5   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

13.6   Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

-24-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

15.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3   Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or

-25-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust

16.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).

16.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

16.3   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

-26-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
ARTICLE 17
Miscellaneous

17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations.

17.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

17.3   Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

17.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

17.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

17.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

-27-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

17.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

17.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

17.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Florida
without regard to its conflicts of laws principles.

17.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

         
 
  Noven Pharmaceuticals, Inc.    
 
       
 
  Attn: Vice President, Human Resources
 
   
 
  11960 SW 144th Street    
 
       
 
  Miami, Florida 33186    
 
       

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   17.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   17.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   17.14   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

-28-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

17.15   Court Order. The Committee is authorized to comply with any court order
in any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a qualified domestic relations order, as defined in Code Section
414(p)(1)(B), pursuant to which a court has determined that a spouse or former
spouse of a Participant has an interest in the Participant’s benefits under the
Plan, the Committee, in its sole discretion, shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to such spouse or former spouse.

17.16   Distribution in the Event of Income Inclusion Under 409A. If any portion
of a Participant’s Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to meet
the requirements of Code Section 409A and related Treasury guidance or
Regulations, the Participant may petition the Committee or Administrator, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Participant’s
Employer shall distribute to the Participant an amount equal to the portion of
his or her Account Balance required to be included in income as a result of the
failure of the Plan to meet the requirements of Code Section 409A and related
Treasury guidance or Regulations, which amount shall not exceed the
Participant’s unpaid vested Account Balance under the Plan. If the petition is
granted, such distribution shall be made within ninety (90) days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the Participant’s benefits to be paid under this Plan.

17.17   Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution from this Plan is deductible, the Employer may delay
payment of any amount that would otherwise be distributed from this Plan. Any
amounts for which distribution is delayed pursuant to this Section shall
continue to be credited/debited with additional amounts in accordance with
Section 3.10 above. The delayed amounts (and any amounts credited thereon) shall
be distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

17.18   Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

-29-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
IN WITNESS WHEREOF, the Company has amended and restated this Plan document as
of September 15, 2006.

     
 
  “Company”
 
  Noven Pharmaceuticals, Inc.,
 
  a Delaware corporation
 
   
 
  By: /s/ Robert C. Strauss
 
   
 
  Title: President, CEO & Chairman of the Board

-30-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
APPENDIX A
LIMITED TRANSITION RELIEF MADE AVAILABLE IN ACCORDANCE WITH CODE SECTION 409A
AND RELATED
TREASURY GUIDANCE AND REGULATIONS
Unless otherwise provided below, the capitalized terms below shall have the same
meaning as provided in the Plan.

  1.   Opportunity to Make New Distribution Elections. Notwithstanding the
required deadline for the submission of an initial distribution election
described in Articles 4, 5, 6 and 7, the Committee may, as permitted by Code
Section 409A and related Treasury guidance or Regulations, provide a limited
period in which Participants may make new distribution elections by submitting
an Election Form on or before the deadline established by the Committee, which
in no event shall be later than December 31, 2006. Any distribution election
made in accordance with the requirements established by the Committee, pursuant
to this section, shall not be treated as a change in the form or timing of a
Participant’s benefit payment for purposes Code Section 409A or the Plan.      
  The Committee shall interpret all provisions relating to an election submitted
in accordance with this section in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations. If any distribution
election submitted in accordance with this section either (i) relates to
payments that a Participant would otherwise receive in 2006, or (ii) would cause
payments to be made in 2006, such election shall not be effective.

-31-